

INDEMNIFICATION AGREEMENT


INDEMNIFICATION AGREEMENT, dated as of February 8, 2007, by and between
Manchester Inc., a Nevada corporation (the "Company"), and Rick Stanley
("Indemnitee").


RECITALS


A. Highly competent persons are becoming more reluctant to serve as directors or
officers or in other capacities unless they are provided with reasonable
protection through insurance or indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporations.


B. The Board of Directors of the Company (the "Board" or the "Board of
Directors") has determined that the Company should act to assure its directors,
officers and consultants that there will be increased certainty of such
protection in the future.


C. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that such persons will serve or continue to serve the Company
free from undue concern that they will not be so indemnified.


D. Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.


AGREEMENT


In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:


1. Definitions. For purposes of this Agreement:


(a) "Affiliate" shall mean any subsidiary, other corporation, partnership, joint
venture, trust or other enterprise in respect of which the Indemnitee is or was
or will be serving as a director, officer, advisory director or Board Committee
member at the request of the Company, and including, but not limited to, any
employee benefit plan of the Company or any of the foregoing.


(b) "Expenses" shall include all attorneys' fees and costs, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
asserting or defending claims.


(c) "Losses" shall mean all losses, claims, liabilities, judgments, fines,
penalties and amounts paid in settlement in connection with any Proceeding.
 
 
 

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement

 
(d) "Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative; provided,
however, that the term "Proceeding" shall include any action instituted by an
Indemnitee (other than an action to enforce indemnification rights under this
Agreement) only if such action is authorized by the Board of Directors.


2. Service by Indemnitee. Indemnitee has pursuant to separately executed
employment agreement agreed to serve the Company’s subsidiary Manchester Indiana
Operations, Inc. as an officer. Notwithstanding anything contained herein, this
Agreement shall not create a separate contract of employment or amendment
thereto between the Company and Indemnitee, and the termination of Indemnitee's
relationship with the Company or an Affiliate by either party hereto shall not
be restricted by this Agreement.


3. Indemnification. Subject to the terms and conditions of this Agreement, the
Company agrees to indemnify Indemnitee for, and hold Indemnitee harmless from
and against, any Losses or Expenses at any time incurred by or assessed against
Indemnitee arising out of or in connection with any and all litigation and/or
arbitration actions against Indemnitee by JD Byrider Franchising Inc.
(“Byrider”), including, without limitation, under the three Second Renewal
Franchise Agreements (each, a “Franchise Agreement,” and collectively, the
“Franchise Agreements”) entered into as of February 23, 2006 between Byrider
Franchising, Inc. (“Byrider”) and F.S. English, Inc. (“FSE”), for each of the
following three locations: (i) 1630 Coliseum Blvd. North, Fort Wayne, IN 46805;
(ii) 3250 West Washington Street, Indianapolis, IN 46222; and (iii) 5055 S. US
Highway 41, Terre Haute, IN 47802; and any and all actions in respect of GNAC,
Inc. (“GNAC”) (FSE and GNAC are collectively referred to as “FSE/GNAC”) as
acquired by Manchester Indiana Operations, Inc. (“Operations”) and Manchester
Indiana Acceptance, Inc. (“Indiana Acceptance” and collectively to together with
Indiana Operations as “Manchester Indiana”), subsidiaries of the Company.


4. Action or Proceeding; Conditions and Waivers. Subject to the conditions
herein, Indemnitee shall be entitled to the indemnification rights provided
herein if Indemnitee is a person who was or is made a party or is threatened to
be made a party to any pending, completed or threatened Proceeding by reason of
(a) the fact that Indemnitee was affiliated with FSE/GNAC as an Officer or
Director or any other capacity or (b) anything done or not done by Indemnitee in
any such capacity. Pursuant to this Section, Indemnitee shall be indemnified
against Losses or Expenses incurred by Indemnitee or on Indemnitee's behalf in
connection with any Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and had no reasonable cause to believe his conduct was
unlawful. An express condition of the Indemnification provided by the Company
herein is that Indemnitee will (i) promptly and fully cooperate with Manchester
Indiana’s and the Company’s counsel in defending against any claims asserted by
Byrider against Indemnitee and/or FSE/GNAC; and (ii) that you hereby agree to
common defense counsel with Manchester Indiana and the Company, as selected by
the Company at its sole discretion, and you expressly waive any potential
conflicts of with respect to joint representation.
 
 
2

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement


5. Actions by or in the Right of the Company. Indemnitee shall be entitled to
the indemnification rights provided herein if Indemnitee is a person who was or
is made a party or is threatened to be made a party to any pending, completed or
threatened Proceeding brought by or in the right of the Company to procure a
judgment in its favor by reason of (a) the fact that Indemnitee is or was an
Officer or Director of FSE/GNAC or any other Affiliate or (b) anything done or
not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against Losses or Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
any Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.


6. Indemnification Scope. Notwithstanding any provision of this Agreement,
Company agrees to indemnify Indemnitee, to the maximum extent permitted by law,
against all Losses and Expenses as provided herein, irrespective of success in
regard to any claim, issue or matter covered hereunder.


7. Payment for Expenses of a Witness.  Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of the fact that
Indemnitee is or was an Officer or Director of the Company or of an Affiliate, a
witness in any Proceeding, the Company agrees to pay to Indemnitee all
reasonable expenses actually and reasonably incurred by Indemnitee or on
Indemnitee's behalf in connection therewith.


8. Expenses and Costs. All reasonable Expenses directly incurred by or on behalf
of Indemnitee (or reasonably expected by Indemnitee to be incurred by Indemnitee
within three months) in connection with any Proceeding shall be paid promptly by
the Company, except if a determination not to indemnify has been made under
Section 9. Such statement or statements shall evidence such Expenses incurred by
Indemnitee in connection therewith and shall include or be accompanied by a
written undertaking by or on behalf of Indemnitee to repay such amount if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
therefor pursuant to the terms of this Agreement. It shall be a defense to any
action seeking an adjudication or award in arbitration pursuant to this
Agreement that the claimant has not met the requirement for cooperation or
standard of conduct set forth herein for such indemnification. Any ancillary
Expenses or Costs of Indemnitee expected to be incurred by Indemnitee as direct
obligations and not directly paid by the Company pursuant to the indemnification
hereunder which is in amount in excess of $1,000 shall require the prior written
consent of the Company.


9. Procedure for Determination of Entitlement to Indemnification.  (a)  When
seeking indemnification under this Agreement, Indemnitee shall submit a written
request for indemnification to the Company. Such request shall include
documentation or information which is reasonably necessary for the Company to
make a determination of Indemnitee's entitlement to indemnification hereunder
and which is reasonably available to Indemnitee. Determination of Indemnitee's
entitlement to indemnification shall be made promptly, but in no event later
than five (3) business days after receipt by the Company of Indemnitee's written
request for indemnification. The Secretary of the Company shall, promptly upon
receipt of Indemnitee's request for indemnification, advise the Board that
Indemnitee has made such request for indemnification.
 
 
3

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement


(b) The entitlement of Indemnitee to indemnification under this Agreement in
respect of any pending, contemplated or threatened Proceeding shall be
determined in the specific case by the Company Board of Directors.


(c) For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if in taking an action Indemnitee relied
on the records or books of account of the Company or an Affiliate, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or an Affiliate in the course of their duties, or on the advice
of legal counsel for the Company or an Affiliate or on information or records
given or reports made to the Company or an Affiliate by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Company or an Affiliate. The Company shall have the burden of
establishing the absence of good faith. The provisions of this Section 9 shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.


(d) If the determination made pursuant to Section 9(b) is that Indemnitee is not
entitled to indemnification to the full extent of Indemnitee's request,
Indemnitee shall have the right to seek entitlement to indemnification in
accordance with the procedures set forth herein.


(e) If the person or persons empowered pursuant to Section 9(b) hereof to make a
determination with respect to entitlement to indemnification shall have failed
to make the requested determination, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent (i) misrepresentation by
Indemnitee of a material fact in the request for indemnification; (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law or (iii) non-performance on the part of Indemnitee of any
other term or condition under Section 4 herein required for such
Indemnification.


(f) The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the rights of Indemnitee to indemnification hereunder,
except as may be specifically provided herein, or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or create
a presumption that (with respect to any criminal action or Proceeding)
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful.


10. Remedies in Cases of Determination Not to Indemnify Expenses.  (a)  In the
event that (i) a determination is made that Indemnitee is not entitled to
indemnification hereunder, (ii) payments are not made pursuant to Section 8
hereof or (iii) payment or other good faith action by the Company has not been
timely made following a determination of entitlement to indemnification pursuant
to Section 9 hereof, Indemnitee shall be entitled to seek an adjudication in an
appropriate court of competent jurisdiction as to Indemnitee's entitlement to
such indemnification.
 
 
4

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement


(b) In the event a determination has been made in accordance with the procedures
set forth in Section 9 hereof, in whole or in part, that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration referred to
in paragraph (a) of this Section 10 shall be de novo and Indemnitee shall not be
prejudiced by reason of any such prior determination that Indemnitee is not
entitled to indemnification, and the Company shall bear the burdens of proof
specified in paragraphs 6 and 9 hereof in such proceeding.


(c) If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or 10 hereof that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration in the absence of (i) a misrepresentation of a material fact by
Indemnitee; (ii) a final judicial determination that all or any part of such
indemnification is expressly prohibited by law or (iii) a determination that
Indemnitee did not perform in accordance with requisite terms and conditions for
such Indemnification under Section 4 hereof.


(d) The Company and Indemnitee agree that they shall be precluded from asserting
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Company and Indemnitee further agree to stipulate in any
such court that the Company and Indemnitee are bound by all of the provisions of
this Agreement and are precluded from making any assertion to the contrary.


(e) To the extent deemed appropriate by the court, interest shall be paid by the
Company to Indemnitee at a reasonable interest rate for amounts which the
Company indemnifies or is obliged to indemnify the Indemnitee for the period
commencing with the date on which Indemnitee requested indemnification (or
reimbursement an Expense) and ending with the date on which such payment is made
to Indemnitee by the Company.


11. Expenses Incurred by Indemnitee to Enforce this Agreement.  In the event
that Indemnitee is a party to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce Indemnitee's rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole in such
action, shall be indemnified by the Company against, any reasonable Expenses
incurred by Indemnitee. If it is determined that Indemnitee is entitled to
indemnification for part (but not all) of the indemnification so requested,
Expenses incurred in seeking enforcement of such partial indemnification shall
be reasonably prorated among the claims, issues or matters for which the
Indemnitee is entitled to indemnification and for claims, issues or matters for
which the Indemnitee is not so entitled.


12. Non-Exclusivity.  The rights of indemnification as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under or by reason of applicable law, any
certificate of incorporation or by-laws, any agreement, any vote of stockholders
or any resolution of directors or otherwise. To the extent Indemnitee would be
prejudiced thereby, no amendment, alteration, rescission or replacement of this
Agreement or any provision hereof shall be effective as to Indemnitee with
respect to any action taken or omitted by such Indemnitee in Indemnitee's
position with the Company or an Affiliate or any other entity which Indemnitee
is or was serving at the request of the Company prior to such amendment,
alteration, rescission or replacement.
 
 
5

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement


13. Duration of Agreement. This Agreement shall apply to any claim asserted and
any Losses and Expenses incurred in connection with any claim asserted on or
after the effective date of this Agreement and shall continue until and
terminate upon the later of: (a) 10 years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Sections 3, 4
or 5 of this Agreement; or (b) lapse of the applicable statute of limitations
pertaining to pending or threatened Proceedings of the kind described herein
with respect to Indemnitee. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee's spouse, assigns, heirs, devisee, executors, administrators or other
legal representatives.


14. Severability. Should any part, term or condition hereof be declared illegal
or unenforceable or in conflict with any other law, the validity of the
remaining portions or provisions of this Agreement shall not be affected
thereby, and the illegal or unenforceable portions of the Agreement shall be and
hereby are redrafted to conform with applicable law, while leaving the remaining
portions of this Agreement intact.


15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.


16. Headings. Section headings are for convenience only and do not control or
affect meaning or interpretation of any terms or provisions of this Agreement.


17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.


18. No Duplicative Payment. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that Indemnitee has otherwise actually received such payment (net of
Expenses incurred in collecting such payment) under this Agreement, any
insurance policy, contract, agreement or otherwise.


19. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing (including telecopier or similar
writing) and shall be deemed to have been given at the time when mailed in a
registered or certified postpaid envelope in any general or branch office of the
United States Postal Service, or sent by Federal Express or other similar
overnight courier service, addressed to the address of the parties stated below
or to such changed address as such party may have fixed by notice or, if given
by telecopier, when such telecopy is transmitted and the appropriate answer back
is received.


(a) If to Indemnitee, to the address of record on file with the Company.
 
 
6

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement

 
(b) If to the Company to:


MANCHESTER INC.
100 Crescent Court, 7th Floor
Dallas, Texas 75201


with a copy to:


Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10005
Attention: Travis L. Gering, Esq.
Phone: (212) 509-5050
Fax: (212) 509-9559


20. GOVERNING LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
INCORPORATION OF THE COMPANY WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.


21. Entire Agreement. Subject to the provisions of Section 12 hereof, this
Agreement constitutes the entire understanding between the parties and
supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may not
be amended or otherwise modified except in writing duly executed by all of the
parties. A waiver by any party of any breach or violation of this Agreement
shall not be deemed or construed as a waiver of any subsequent breach or
violation thereof.


[Signature Page to follow]
 
 
7

--------------------------------------------------------------------------------

 


MANCHESTER INC. 
Indemnification Agreement




IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 



        MANCHESTER INC.  
   
   
    By:   /s/ Richard Gaines  

--------------------------------------------------------------------------------

Name: Richard Gaines   Title:   Corporate Secretary and Director

 

        INDEMNITEE:  
   
   
    /s/      Rick Stanley    

--------------------------------------------------------------------------------

Name:  Rick Stanley  
Title:    Manchester Indiana CEO



 
8

--------------------------------------------------------------------------------

 